Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Reasons for Allowance
1.	This office action is in response to the Amendment filed on 10/7/2021.  Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of access a database comprising asymmetric link data and further data selected from among workload data, enqueue analytics data, dequeue analytics data, or combinations thereof; extract usage pattern and consumption data from the database and the network resources, and generate metrics from the usage pattern and consumption data thereof, wherein the usage pattern and consumption data comprises lane and link usage information associated with asymmetric links and lane usage information associated with lanes of the asymmetric links, the link usage information and the lane usage information gathered based on monitoring patterns of usage of the asymmetric links and the lanes of the asymmetric links; train a machine learning engine based on the metrics to form a model; and allocate and bind the network resources based on the model, including changing a link speed between at least two of he network resources at the at least an asymmetric link of the asymmetric links, or changing a direction of a lane between at least two of the network resources at said at least one an asymmetric link of the asymmetric links, or both.  It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 2-3, 5-10, 12-17, and 19-20 are allowed based on similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2449